Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on February 2, 2021.

Claims 12-14,17,18 and 21-24 are pending. Claims 1-11,15,16, 19 and 20 have been cancelled. Claim 12 has been amended.

All other prior rejections withdrawn in view of applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14,17,18 and 22-24   are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of McDaniel (US 8,618,066).

 Dunn does not teach the second process cycle.
McDaniel teaches textile antibacterial finishing methods comprising treating textiles (column 12, line 25) with multiple application of antimicrobial agents to increase the amount of antimicrobial agent deposited per unit area on the surface (column 34, lines 35-47; abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn by first exhausting the textile with a polyhexamethylene biguanide and/or quaternary silicone antimicrobial agent followed by optional drying and optional curing and then treating with a second padding treatment of the same or different antimicrobial as McDaniel teaches it is conventional to add multiple applications of antimicrobial agents in textile finishing for increase antimicrobial agent deposited per unit area on the surface. Using the same antimicrobial in a first and second application would be obvious to ensure complete coverage of the surface and using exhausting followed by padding, which are all taught by Dunn as effective methods of antimicrobial application to textiles is obvious as they each provide an efficient way of applying the antimicrobial agent to the surface and inside the fibers. Exhaustion would . 

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of McDaniel (US 8,618,066) and further in view of Bender (US 2010/0115706).
Dunn and McDaniel are relied upon as set forth above.
Dunn and McDaniel do not teach exhaust process temperature of at least 60°C.
Bender teaches that antimicrobial finishing of fibers can be achieved effectively and durably using quaternary ammonium silicone compounds (paragraph 0041) exhausted onto fabric at normal or high temperature ( paragraph 0092). Bender teaches a single bath process with exhaustion at 80°C, which meets the claimed limitation of above 60°C for 30 minutes (paragraph 0182. Bender teaches covalent bonding of the antimicrobial to the textile (paragraph 0109). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn and McDaniel by exhausting the quaternary ammonium silicone antimicrobials onto the fabrics at temperatures above 60°C because Bender teaches similar polyamide textiles are effectively rendered antimicrobial in a durable manner by using exhaust temperatures of 80°C for 30 minutes treatment followed by drying and curing.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claim 12-14,17,21-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61,74,76 and 77 of copending Application No. 16/982511. Although the claims at issue are not identical, they are not patentably distinct from each other because the comprising language of the instant claims allows for the inclusion of the amino acids or amino acid derivatives. Additionally exhaustion may be selected for the first process and padding for the second process. The same or different antimicrobials chosen from polyglucosamine, polyhexamethylene biguanide, and quaternary ammonium organosilanes in the first and second process steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The prior 103 rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dunn (US 2011/0023206) in view of McDaniel (US 8,618,066) alone or further in view of Bender (US 2010/0115706). 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761